Action between J.D. Means and Richard D. Bateman. From an adverse decree, J.D. Means appeals.
Affirmed.
The appeal herein is from a final decree entered by the Chancellor upon the pleadings and testimony which was taken orally before the court. There are several questions posed for our consideration but we find that the material points raised by these queries hinge and turn upon the evidence.
It is our conclusion that the construction which was given to the evidence by the Chancellor should not be upset for the transcript contains substantial testimony tending to and which does support the conclusions reached by the Chancellor and the final decree entered by him. Nelson v. State ex rel. Quigg,156 Fla. 189, 23 So.2d 136 and cases therein cited, and City of Miami et al. v. Huttoe, Fla., 38 So.2d 819.
Final decree from which appeal was prosecuted is hereby affirmed.
Affirmed.
ADAMS, C.J., and THOMAS and BARNS, JJ., concur.